UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-7604 Crown Crafts, Inc. (Exact name of registrant as specified in its charter) Delaware 58-0678148 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 916 South Burnside Avenue, Gonzales, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(225) 647-9100 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The number of shares of common stock, $0.01 par value, of the registrant outstanding as of January 31, 2013 was 9,828,019. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CROWN CRAFTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS DECEMBER 30, 2, 2012 December 30, 2012 (Unaudited) April 1, 2012 (amounts in thousands, except share and per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowances of $450 at December 30, 2012 and $1,062 at April 1, 2012): Due from factor Other Inventories Prepaid expenses Assets held for sale - Total current assets Property, plant and equipment - at cost: Vehicles Land, buildings and leasehold improvements Machinery and equipment Furniture and fixtures Property, plant and equipment - gross Less accumulated depreciation Property, plant and equipment - net Finite-lived intangible assets - at cost: Customer relationships Other finite-lived intangible assets Finite-lived intangible assets - gross Less accumulated amortization Finite-lived intangible assets - net Goodwill Deferred income taxes Other 77 Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued wages and benefits Accrued royalties Dividends payable - Income taxes currently payable Other accrued liabilities Deferred income taxes 99 Total current liabilities Commitments and contingencies - - Shareholders' equity: Common stock - $0.01 par value per share; Authorized 40,000,000 shares at December 30, 2012 and April 1, 2012; Issued 11,696,022 shares at December 30, 2012 and 11,132,272 shares at April 1, 2012 Additional paid-in capital Treasury stock - at cost - 1,868,003 shares at December 30, 2012 and 1,465,780 shares at April 1, 2012 ) ) Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See notes to unaudited condensed consolidated financial statements. 1 CROWN CRAFTS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND NINE-MONTH PERIODS ENDED DECEMBER 30, 2, 2012 (amounts in thousands, except per share amounts) Three-Month Periods Ended Nine-Month Periods Ended December 30, 2012 January 1, 2012 December 30, 2012 January 1, 2012 Net sales $ Cost of products sold Gross profit Marketing and administrative expenses Income from operations Other income (expense): Interest and amortization of debt discount and expense ) Interest income 30 - 60 - Other - net 15 3 17 13 Income before income tax expense Income tax expense Net income $ Weighted average shares outstanding: Basic Effect of dilutive securities - 61 - Diluted Earnings per share: Basic $ Diluted $ Cash dividends declared per share $ See notes to unaudited condensed consolidated financial statements. 2 CROWN CRAFTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE NINE MONTHS ENDED DECEMBER 30, 2012 (UNAUDITED) AND THE FISCAL YEAR ENDED APRIL 1, 2012 Common Shares Treasury Shares Number of Shares Amount Number of Shares Amount Additional Paid-in Capital Accumulated Deficit Total Shareholders' Equity (Dollar amounts in thousands) Balances - April 3, 2011 $ ) $ ) $ $ ) $ Issuance of shares 3 Stock-based compensation Net tax effect of stock-based compensation (9
